DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 01/06/2021, with respect to rejection of claims 1, and 20 under 35 U.S.C. 102(a)(1), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended independent claims 1 and 20 are now rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Pub. 2015/0091900 A1), and in view of AN et al (US 20200320726 A1). AN et al discloses the additional features introduced by the amendment. The combination of Yang et al and AN et al renders the claims obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The same rationale applies to the dependent claims. Therefore claims 1-16, and 20 remain rejected. The newly added claim 21 is also rejected. Claim 18 is allowed. Claim 19 has been canceled. The rejection of claim 18 and objection to claim 19 have been withdrawn. Claim 17 remains as indicated allowable subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Pub. 2015/0091900 A1), and in view of AN et al (US 20200320726 A1).
Regarding claim 1, Yang et al teaches a computer-implemented method (Fig. 3) comprising: 
              receiving, at a computing device, image data for a first image of a scene (Fig. 3A, 302; paragraph [0036], “The process 300 includes obtaining (302) image data and depth map data, where the image data describes an image captured from a viewpoint and the depth map data describes the distance from the viewpoint to surfaces of objects visible within the image data.”); 
              determining a depth map for the scene (Fig. 3A, 302; paragraph [0036], “The process 300 includes obtaining (302) image data and depth map data, where the image data describes an image captured from a viewpoint and the depth map data describes the distance from the viewpoint to surfaces of objects visible within the image data.” Paragraph [0040], “In many embodiments, the pixel shifts that result from the 3D warping applied to the face image data are applied to the depth map to generate a 
              determining segmentation data for the first image (paragraph [0042], “Perspective distortion correction in accordance with many embodiments of the invention involve segmentation of foreground objects from the backgrounds of images.”).
However, Yang et al does not teach identifying, via a graphic interface of a display screen, user interaction with a selectable blur icon; and responsive to the user interaction and based at least in part on (a) the depth map, and (b) the segmentation data, processing the first image to apply a blurring process to the first image.
AN et al, in the same field of endeavor, teaches identifying, via a graphic interface of a display screen, user interaction with a selectable blur icon; and responsive to the user interaction and based at least in part on (a) the depth map, and (b) the segmentation data, processing the first image to apply a blurring process to the first image (Figs. 10-11 and the related descriptions in paragraphs [0131] and [0143], using sliders to adjust the focus and blur levels of the images. Also see Figs. 7-8 and related description for the computations for the focusing and blurring processes, as well as the required depth map, image segmentation, and feature extraction.).  In addition, Yang et al also discloses processing the image based at least in part on (a) the depth map, and (b) the segmentation data (paragraphs [0037], [0039] “A warp (306) can be applied to the face image data based upon the depth map to rerender the face from a more distant 
Claim 20 recites a non-transitory computer readable medium having program instructions stored thereon that are executable by a processor to perform functions as in claim 1. The combination of Yang et al and AN et al suggests a non-transitory computer readable medium having program instructions stored thereon that are executable by a processor to perform functions as in claim 1 (Yang et al: Fig. 10, processor 1010, memory 1020; paragraph [0056], software. Also see rejection of claim 1 above.).
Regarding claim 21, the combination of Yang et al and AN et al suggests the method of claim 1, further comprising: providing, via the graphic interface, a user adjustable slider bar to adjust an amount of blurring; receiving, via the user adjustable slider bar, a user indication of an amount of blurring to be applied to the object, and wherein applying the blurring process comprises blurring the object based on the user .

Claims 2-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, and in view of AN et al, as applied to claim 1 above, and further in view of Kutliroff et al (U.S. Pub. 2017/0243352 A1).
Regarding claim 2, the combination of Yang et al and AN et al remains as applied to claim 1 above. However, the combination does not explicitly teach wherein processing the first image comprises applying an object removal process to remove a selected object from the first image.
Kutliroff et al, also  in the same field of endeavor, teaches wherein processing the first image comprises applying an object removal process to remove a selected object from the first image (paragraph [0049], “the selected deleted object(s) being removed from the scene”.). As Kutliroff et al is combined with Yang et al, i.e., adding the function of the removing object to Yang et al, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Yang et al, AN et al, and Kutliroff et al by applying an object removal process to remove a selected object from the first image.
Regarding claim 3, the  combination of Yang et al, AN et al, and Kutliroff et al would suggest wherein processing the first image comprises: based at least in part on the segmentation data, identifying one or more objects in the first image; receiving an 
Regarding claim 4, the  combination of Yang et al, AN et al, and Kutliroff et al would suggest wherein processing the first image further comprises: determining, based on the depth map, depth information for at least one area that is adjacent or near to the selected object in the first image; using the depth information for the at least one adjacent or near area to generate replacement image data; and replacing, in the first image, the selected object with the replacement image data (Kutliroff et al : paragraph [0049], “The overall effect, as presented to the user, for example on display element 112, is that of the selected deleted object(s) being removed from the scene and the selected virtual object(s) being inserted into the scene.”  “In a similar manner, walls in 
Regarding claim 13, the  combination of Yang et al, AN et al, and Kutliroff et al would suggest wherein processing the first image comprises performing a graphic-object addition process to add a graphic object to the image (Kutliroff et al : paragraphs [0027], inserting objects). The rationale of the combination for claim 2 is incorporated herein.
Regarding claim 14, the  combination of Yang et al, AN et al, and Kutliroff et al would suggest wherein performing the graphic-object addition process comprises: based at least in part on the segmentation data, identifying at least one object; determining, based on the depth map, first depth information for the at least one identified object; receiving input data indicating at least a location in the first image for placement of the graphic object in the image frame; determining, based at least in part on the first depth information, second depth information and a three-dimensional orientation for the graphic object; generating an instance of the graphic object based on the second depth information and the determined three-dimensional orientation; and adding the instance of the graphic object to the first image at the determined location (Kutliroff et al : paragraphs [0027], [0046], [0049], “The 3D segmentation circuit 136 may be configured to generate an estimate of 3D boundaries of objects of interest in the scene based on 3D images obtained from a number of poses of a depth camera. The estimated boundaries may be expressed as a set of 3D pixels associated with the boundary. The 3D registration circuit 138 may be configured to operate on each of the detected objects in the scene, along with the associated segmented region, to obtain a insert and/or replace objects within the scene based on information obtained from the scene analysis system 130, as will be explained in greater detail below.” “The overall effect, as presented to the user, for example on display element 112, is that of the selected deleted object(s) being removed from the scene and the selected virtual object(s) being inserted into the scene.”  “In a similar manner, walls in the scene can be treated as objects, to be deleted and replaced by a wall at a different location in the scene (e.g., further away), or of a different color.”).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, and in view of AN et al, as applied to claim 1 above, and further in view of GUO et al (U.S. Pub. 2018/0046874 A1).
Regarding claim 5, the combination of Yang et al and AN et al remains as applied to claim 1 above. However, the combination does not explicitly teach wherein processing the first image comprises applying a selective-zoom process to change a size of at least one selected subject in the image, relative to a background in the image.
GUO et al, also in the same field of endeavor, teaches wherein processing the first image comprises applying a selective-zoom process to change a size of at least one selected subject in the image, relative to a background in the image (Figs. 2A-2B, paragraph [0063], “Processor 121 can, based on the detection of the two hand gestures that occur in close temporal and spatial proximity, determine that the second hand gesture is to instruct processor 121 to provide an enlarged and magnified image of object 204 in the rendering of the physical environment.”). As GUO et al is combined with Yang et al, i.e., adding the function of zooming/magnifying object to Yang et al, one 
Regarding claim 6, the combination of Yang et al, AN et al, and GUO et al would suggest wherein applying the selective-zoom process comprises: based at least in part on the segmentation data, identifying one or more objects in the first image; receiving a selective-zoom input via the graphic interface, and wherein the selective-zoom input indicates a selection of at least one of the identified objects; and applying the selective-zoom process to change a size of the at least one selected object in the image, relative to a background in the image (Yang et al: segmenting image; Guo et al: paragraph [0063], selecting and zooming the object).
Regarding claim 7, the  combination of Yang et al, AN et al, and GUO et al would suggest wherein the selective-zoom process decreases the size of the at least one selected object relative to the background, and wherein processing the first image further comprises: determining, based on the depth map, depth information for at least one area that is adjacent or near to the at least one selected object in the first image; using the depth information for the at least one adjacent or near area to generate replacement image data for an area in the first image that is revealed when the size of the at least one selected object is decreased relative to the background; and replacing, .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, and in view of AN et al, as applied to claim 1 above, and further in view of McNamer et al (U.S. Pub. 2011/0255775 A1).
Regarding claim 8, the combination of Yang et al and AN et al remains as applied to claim 1 above. However, the combination does not explicitly teach wherein processing the first image comprises: applying a perspective adjustment process that simulates a change in perspective captured in the image via movement of at least one selected subject in the image, relative to a background in the image.
McNamer et al, also in the same field of endeavor, teaches wherein processing the first image comprises: applying a perspective adjustment process that simulates a change in perspective captured in the image via movement of at least one selected subject in the image, relative to a background in the image (paragraph [0111], “This relocation may be implemented to enhance the subjective quality of the displayed image or to create three-dimensional effects that involve changing object depth over time to simulate motion.”). As McNamer et al is combined with Yang et al, i.e., adding the function of motion simulation of the object to Yang et al, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Yang et al, AN 
Regarding claim 9, the  combination of Yang et al, AN et al, and McNamer et al would suggest wherein applying the perspective adjustment process comprises: based at least in part on the segmentation data, identifying at least one subject and at least one background area in the image; determining, based on the depth map, first depth information for the at least one subject and second depth information for the at least one background area; and based on a comparison of the first depth information and the second depth information, determining an amount of movement for the background area per unit of movement of at least one subject (Yang et al: paragraph [0037], “the depth map is used to separate (304) the face image data from background image data.” McNamer et al: paragraph [0093], [0111], motion estimation of segmented objects; motion simulation.).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, and in view of AN et al, as applied to claim 1 above, and further in view of Krieger et al (U.S. Pub. 2015/0145966 A1).
Regarding claim 10, the combination of Yang et al and AN et al remains as applied to claim 1 above. However, the combination does not explicitly teach wherein processing the first image comprises applying a depth-variable light-source effect to the first image.
Krieger et al, also in the same field of endeavor, teaches wherein processing the first image comprises applying a depth-variable light-source effect to the first image. 
Regarding claim 11, the  combination of Yang et al, AN et al, and Krieger et al would suggest wherein applying the depth-variable light-source effect comprises: determining coordinates for a light source in a three-dimensional image coordinate frame; based at least in part on the segmentation data, identifying at least one object and at least one background area in the image; based on the depth map, determining respective locations in the three-dimensional image coordinate frame of one or more surfaces of the at least one object; and based at least in part on (a) the respective locations of the one more surfaces of the at least one object, and (b) the coordinates of the light source, applying a lighting effect to the one or more surfaces (Yang et al: 
Regarding claim 12, the  combination of Yang et al, AN et al, and Krieger et al would suggest wherein applying the depth-variable light-source effect further comprises: determining, based on the depth map, depth information for the at least one background area; and based at least in part on (a) the depth information for the at least one background area, (b) the coordinates of the light source, and (c) coordinates of the at least one object in the three- dimensional image coordinate frame, generating shadow data for the background area corresponding to the at least one object and the light source (Yang et al: paragraph [0037], “the depth map is used to separate (304) the face image data from background image data.” Krieger et al : paragraphs [0013]-[0015], “According to one embodiment there is described a method to suggest camera and illuminating light positions, orientations, parameters, and model types based on previous images, optimized to minimize distortions and artifacts in regions of interest and a device to display the corrected image data.”).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, and in view of AN et al, as applied to claim 1 above, and further in view of Verburgh et al (U.S. Pub. 2010/0182410 A1).
Regarding claim 15, the combination of Yang et al and AN et al remains as applied to claim 1 above. However, the combination does not explicitly teach wherein processing the first image comprises: applying a depth-variable blurring process to at least one background area in the image.
Verburgh et al, also in the same field of endeavor, teaches wherein processing the first image comprises: applying a depth-variable blurring process to at least one background area in the image (paragraph [0024], “An embodiment comprises a selective blurring unit for blurring at least one region of the image that is in a background according to a predefined depth model before determining the cost value by the optimization unit. The quality of the depth estimate is increased if background objects are somewhat blurred, because the differences in the color attribute are smaller in blurred regions of the image.”). As Verburgh et al is combined with Yang et al, i.e., adding the blurring effect of the background to Yang et al, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Yang et al, and AN et al, and Verburgh et al by applying a depth-variable blurring process to at least one background area in the image.
Regarding claim 16, the  combination of Yang et al, AN et al, and Krieger et al would suggest wherein applying the depth-variable blurring process comprises: based at least in part on the segmentation data, identifying at least one subject and at least one background area in the image; determining, based on the depth map, depth .
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as previously indicated.
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 18 has been amended with incorporation of previously indicated allowable subject matter of claim 19. Update search has been performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIZE MA/Primary Examiner, Art Unit 2613